DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 09/08/2021. Claims 1-20 are pending. Claims 1-5, 10 and 12-15 have been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al. [US 2009/0276587] in view of Brandt et al. [US 2018/0165199] and in further view of Lubkin et al. [US 5,339,435].
Claim 1 is rejected over Moyer, Brandt and Lubkin.
Moyer teaches “A processor system comprising: a processor core configured to generate memory write requests;” as “A circuit includes a memory having error correction, circuitry which initiates a write operation to memory.” [Abstract]
“a memory controller of the cache memory, the memory controller configured to write to the cache memory with a minimum write length that is less than a cache line length of the cache memory, the memory controller configured to receive a write request having a data payload, the memory controller having a memory pipeline configured to:” as “one embodiment, in ECC mode, a partial write (i.e. a write to less than all banks in the memory) is performed with multiple accesses” [¶0015]
“determine whether the data payload includes a first chunk and a first error correction code (ECC) syndrome that correspond to a partial write and are writable by a first cache write operation, and includes a second chunk and a second ECC syndrome that correspond to a full write operation that can be performed as a second cache write operation that is separate from the first cache write operation;” as “in accordance with one embodiment, for a partial write in ECC mode, only those banks that are not being written to with the partial write are read for the read access portion of the read-modify-write operation.” [¶0015]
“perform a read-modify-write (RMW) operation as the first cache write operation , wherein the RMW operation is configured to:” as “in ECC mode, a partial write (i.e. a write to 
“check for errors in the set of conforming chunks based on the set of conforming ECC syndromes;” as “Data is read in the M0 stage, and error detection, data modification, and ECC syndrome generation is performed in the M1 stage.” [¶0059]
“in response to determining errors in the set of conforming chunks, correcting the errors;” as “Shared XOR tree 72 and correction logic 76 operate similar to shared XOR tree 52 and correction logic 54. However, rather than shared XOR tree 72 generating the check bits for storage back into protection storage 45, the read data for a partial write is first corrected by correction logic 76 and then merged with the new write data by data merge logic 78. It is then this combination of the new write data with the correct read data (which was corrected, if necessary, by correction logic 76) that is used by shared XOR tree 80 to generate correct check bits 82.” [¶0030]
“merge the conforming data with the data payload, wherein the merge overwrites a portion of the conforming data to produce merged data;” as “In one embodiment, the write data, merged with the corrected read data, along with check bits 82, are then provided back to memory storage circuitry 40 for storage into the corresponding entries of banks 0-7 and protection storage 45, respectively.” [¶0030]
“update the set of conforming ECC syndromes to form updated corresponding ECC syndromes; and” as “In ECC mode, for store instructions, the effective address is calculated in the DEC/EA stage, and memory (e.g. memory 28, memory 16, or cache 26) is access in the M0 and M1 stages. For example, data is read in the M0 stage, and error checking, correction, and 
“store the merged data and the updated corresponding ECC syndromes in the cache memory; and” as “The updated value may be sent to a buffer, such a late write buffer 102 for later storage to memory.” [¶0059]
“perform the full write operation as the second cache write operation to store the second chunk and the second ECC syndrome in the cache memory.” as “a full write (i.e. a write to all the banks in the memory) in ECC mode can be performed with one access, i.e. a single access.” [¶0015]
Moyer does not explicitly teach a cache memory having multiple cache lines;
However, Brandt teaches “a cache memory having multiple cache lines;” as “Different embodiments may implement different sized cache lines (e.g., 32 bytes, 64 bytes) and/or a given embodiment may implement more than one cache line size.” [¶0310]
Moyer and Brandt are analogous arts because they teach storage system and ECC in cache architecture.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Moyer and Brandt before him/her, to modify the teachings of Moyer to include the teachings of Brandt with the motivation of advantageously allows for implementing a wider ISA on a smaller physical register by renaming halves of the instruction. [Brandt, ¶0259]
The combination of Moyer and Brandt does not explicitly teach retrieve conforming data from the address of the cache memory, wherein the conforming data includes a set of conforming 
However, Lubkin teaches “retrieve conforming data from the address of the cache memory, wherein the conforming data includes a set of conforming chunks corresponding to the cache line length and a set of conforming ECC syndromes corresponding to each of the set of conforming chunks;” as “Generally the cache is searched by hashing the unique identifier of the object. In the preferred embodiment entries in the cache include length of file (in bytes), reference count of file (number of reference names), number of blocks on disk the file occupies, creation time, file modification times, last time file accessed, time of change of file attribute, and protections on the file (i.e., who has read, write, modify, delete rights to the file). [Col 21, lines 21-30]
Moyer, Brandt and Lubkin are analogous arts because they teach memory management and cache memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Moyer, Brandt and Lubkin before him/her, to modify the teachings of combination of Moyer and Brandt to include the teachings of Lubkin with the motivation of the configuration managing means is executable on the first computer and enables at least one component of multiple components of the desired software system to be built (including translated) on the foreign computer. [Lubkin, Col 2, lines 2-6]
Claim 2 is rejected over Moyer, Brandt and Lubkin.
Moyer teaches “wherein multiple partial write chunks are determined by the determine action to correspond to the partial write; wherein the perform the RMW operation action generates the updated ECC syndromes for respective ones of the multiple partial write chunks, and writes the updated corresponding ECC syndromes to the cache memory with the respective ones of the multiple partial write chunks.” as “For a partial write operation in ECC mode, in which less than all of banks 0-7 is written to, a read-modify-write (RMW) is performed. Therefore, performing a write operation to less than all of banks 0-7 requires multiple accesses (e.g. multiple processor cycles or clock cycles), and cannot be performed with a single access as is the case for a full write operation.” [¶0027]
Claim 3 is rejected over Moyer, Brandt and Lubkin.
Moyer teaches “wherein the cache line length is an integer L bytes; wherein the minimum write length is an integer M bytes; and” as “a partial write (i.e. a write to less than all banks in the memory) is performed with multiple accesses,” [¶0015]
“wherein the cache line length and the minimum write length include memory allocated to data, and not memory allocated to control of the data.” as “Cache 26 is a temporary data store for frequently-used information that is needed by CPU 30.” [¶0020]
Claim 4 is rejected over Moyer, Brandt and Lubkin.
Moyer teaches “further comprising a clock;” as “a full write operation (a write to all banks of memory 31) can be performed with one or a single access (e.g. in a single processor cycle or a single clock cycle).” [¶0026]
“wherein L/M is an integer; and” as “wherein N is a width of the memory, M is a width of one of the plurality of banks in the memory, and N and M are integers.” [¶0094]
“wherein performing the minimum write length write to the cache memory takes L/M cycles of the clock to complete.” as “performing a write operation to less than all of banks 0-7 
Claim 6 is rejected over Moyer, Brandt and Lubkin.
Moyer teaches “wherein the performing the RMW operation action only performs RMW operations on chunks the determine action determines correspond to the partial write.” as “For a full write operation in ECC mode, in which all of banks 0-7 are written to, a read-modify-write (RMW) operation need not be performed” [¶0026]
Moyer does not explicitly teach wherein the minimum write length is equal to a chunk length; and
However, Brandt teaches “wherein the minimum write length is equal to a chunk length; and” as “enough chunks having been written to equal the size of a cache line (and not earlier) so that the chunks are written concurrently” [¶0333]
Claim 7 is rejected over Moyer, Brandt and Lubkin.
Moyer does not explicitly teach wherein the cache memory is a level 2 cache (L2 cache) memory and the memory controller is an L2 cache controller.
However, Brandt teaches “wherein the cache memory is a level 2 cache (L2 cache) memory and the memory controller is an L2 cache controller.” as “The set of memory access units 164 is coupled to the memory unit 170, which includes a data TLB unit 172 coupled to a data cache unit 174 coupled to a level 2 (L2) cache unit 176.” [¶0083]
Claim 8 is rejected over Moyer, Brandt and Lubkin.
Moyer does not explicitly teach wherein the cache line length is 128 bytes; wherein the minimum write length is 64 bytes; and wherein a chunk length is 32 bytes.
“wherein the cache line length is 128 bytes;” as “may use a 128-bit microarchitecture, including a 128-bit register file.” [¶0195]
“wherein the minimum write length is 64 bytes; and” as “the virtual register renaming feature could, for example, be used to remain a 512 bit operand as eight parts to be stored in a 64 bit register file.” [¶0259]
“wherein a chunk length is 32 bytes.” as “Different embodiments may implement different sized cache lines (e.g., 32 bytes, 64 bytes) and/or a given embodiment may implement more than one cache line size.” [¶0310]
Claim 9 is rejected over Moyer, Brandt and Lubkin.
Moyer does not explicitly teach wherein the cache line length is 128 bytes; wherein the minimum write length is 32 bytes; and wherein a chunk length is 32 bytes.
However, Brandt teaches “wherein the cache line length is 128 bytes;” as “may use a 128-bit microarchitecture, including a 128-bit register file.” [¶0195]
“wherein the minimum write length is 32 bytes; and wherein a chunk length is 32 bytes.” as “Different embodiments may implement different sized cache lines (e.g., 32 bytes, 64 bytes) and/or a given embodiment may implement more than one cache line size.” [¶0310]
Claim 10 is rejected over Moyer, Brandt and Lubkin.
Moyer teaches “wherein the cache memory includes multiple physical memory banks, and respective ones of the multiple physical memory banks include multiple virtual memory banks.” as “Memory 31 includes memory storage circuitry 40 which includes a number of memory banks and protection storage 45. In the illustrated embodiment, memory storage circuitry 40 includes 8 banks: bank 0 42, bank 1 43, . . . , bank 7 44. Alternate embodiments may include any number of banks.” [¶0021]
Claim 11 is rejected over Moyer, Brandt and Lubkin.
Moyer teaches “wherein the write action is performed by a same stage of the memory pipeline that performs the determine action.” as “a processor pipeline may also be configured differently when operating in ECC mode versus a non-ECC mode.” [¶0016]
Claim 12 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 1.
Claim 13 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 2.
Claim 14 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 3.
Claim 15 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 4.
Claim 17 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 6.
Claim 18 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 7.
Claim 19 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 10.
Claim 20 is rejected over Moyer, Brandt and Lubkin with the same rationale of rejection of Claim 11.



Allowable Subject Matter
Claims 5 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132